Appeal by the defendant from (1) an amended judgment of the Supreme Court, Richmond County (Felig, J.), rendered June 23, 1987, revoking a sentence of probation previously imposed by the same court (Lentol, J.), upon a finding that he had violated a condition thereof, upon his plea of guilty, and imposing a sentence of imprisonment upon his previous conviction of robbery in the third degree under indictment No. 207/77, and (2) a judgment of the same court (Felig, J.), also imposed July 23, 1987, convicting him of attempted criminal sale of a controlled substance in the third degree under indictment No. 224/87, upon his plea of guilty, and imposing sentence.
Ordered that the amended judgment and judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, J. P., Kunzeman, Fiber and Balletta, JJ., concur.